DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2019 was filed after the mailing date of the application on November 25, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1, and in particular, do not teach partitioning pixels values in a unit of a row of an input image into a plurality of sections and allocating threads to the respective sections of the row, the threads being enabled to run in parallel by a processor; calculating, with each of the threads allocated in each row, distances each from a pixel having a certain value in the corresponding section of the row in the input image, and generating a first distance image; calculating, with each of the threads allocated in each row, a first boundary value indicating a distance from a pixel having the certain value in another section of each row, by using a calculation result of the first boundary value in another section of each row; outputting a 
The closest prior art (Yamada US 20120020528A1) teaches the first-distance-image generation unit sets shortest paths from pixels on a boundary to pixels included in the intermediate axis image.  Then, the first-distance-image generation unit sets distances of the pixels located on the boundary and located on the paths to 0 and successively obtains shortest distances to the pixels included in the intermediate axis for individual pixels in a direction toward the intermediate axis.  The first-distance-image generation unit generates a first distance image having pixel values corresponding to distances obtained for individual pixels [0054].  
Another prior art (Tan US 20190347812A1) teaches the forward scan is first performed on the input binary image to generate an intermediate image, and then the backward scan is performed on the intermediate image to obtain the output-distance image [0039].  If the current pixel of the current row of the input image is B’, the current pixel B’ is updated to min((B’+0), (A+4), (B+3), (C+4)) in the first comparison process of the forward-scan, such as using pixels (A, B, C) in the previous row and the current pixel B’ in the calculation of the forward-scan [0060].  In the first comparison process, the left neighboring pixel of the current pixel is not used.  While performing the first comparison process of the current pixel B’, the left neighboring pixel A’ of the current pixel B’ is not used, and thus it will not cause the problem of data dependency [0063].  However, Tan does not teach partitioning pixels values in a unit of a row of an input image into a plurality of sections and allocating threads to the respective sections of the row, the threads being enabled to run in parallel by a processor; calculating, with each of the threads allocated in each row, distances each from a pixel having a certain value in the corresponding section of the row in the input image, and generating a first distance image; calculating, with each of the threads allocated in each row, a first boundary value indicating a distance from a pixel having the certain value in another section of each row, by using a calculation result of the first boundary value in another section of each row; outputting a second distance image obtained by updating, with each of the threads allocated in each row, each of the values in the first distance image to a smaller value among the value in the first distance image and a value indicating a distance from the pixel having the certain value calculated based on the first boundary values; partitioning pixel values in a unit of column of the second distance image into a plurality of sections and allocating threads to the respective sections of the column, the threads being enabled to run in parallel by the processor; calculating, with each of the threads 
Another prior art (Sharp US 20110141121A1) teaches two threads execute in parallel with a first thread carrying out a forward raster scan over the distance image and a second thread carrying out a backward raster scan over the image (Abstract).  However, Sharp does not teach partitioning pixels values in a unit of a row of an input image into a plurality of sections and allocating threads to the respective sections of the row, the threads being enabled to run in parallel by a processor; calculating, with each of the threads allocated in each row, distances each from a pixel having a certain value in the corresponding section of the row in the input image, and generating a first distance image; calculating, with each of the threads allocated in each row, a first boundary value indicating a distance from a pixel having the certain value in another section of each row, by using a calculation result of the first boundary value in another section of each row; outputting a second distance image obtained by updating, with each of the threads allocated in each row, each of the values in the first distance image to a smaller value among the value in the first distance image and a value indicating a distance from the pixel having the certain value calculated based on the first boundary values; partitioning pixel values 
Another prior art (Hishida US 20160232653A1) teaches transforming the binary image into a distance and creating a distance image, executing closing processing to the binary image by using the distance image, extracting voids from the differences between images before and after the closing processing [0012].  The distance to all boundary voxels is calculated with regard to the respective foreground voxels, and the minimum value is calculated among the calculation results.  The minimum value becomes the distance value of that foreground voxel [0035].  However, Hishida does not teach partitioning pixels values in a unit of a row of an input image into a plurality of sections and allocating threads to the respective sections of the row, the threads being enabled to run in parallel by a processor; calculating, with each of the threads allocated in each row, distances each from a pixel having a certain value in the corresponding section of the row in the input image, and generating a first distance image; calculating, with each of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Yamada (US 20120020528A1) teaches the first-distance-image generation unit sets shortest paths from pixels on a boundary to pixels included in the intermediate axis image [0054].
2.	Tan (US 20190347812A1) teaches the forward scan is first performed on the input binary image to generate an intermediate image, and then the backward scan is performed on the intermediate image to obtain the output-distance image [0039].  
3.	Sharp (US 20110141121A1) teaches two threads execute in parallel with a first thread carrying out a forward raster scan over the distance image and a second thread carrying out a backward raster scan over the image (Abstract).
4.	Hishida (US 20160232653A1) teaches transforming the binary image into a distance and creating a distance image, executing closing processing to the binary image by using the distance image, extracting voids from the differences between images before and after the closing processing [0012].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611